Case 4:18-cr-20161-MFL-SDD ECF No. 37 filed 08/03/20       PageID.180    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 18-cr-20161
                                                   Hon. Matthew F. Leitman
v.

JOHNATHON MAPUATULI,

          Defendant.
________________________________________________________________/

                ORDER GRANTING DEFENDANT’S MOTION
               FOR COMPASSIONATE RELEASE (ECF No. 34)

      On October 3, 2018, Defendant Johnathon Mapuatuli pleaded guilty to

distribution of cocaine in violation of 18 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(ii).

(See Rule 11 Plea Agreement, ECF No. 21.) On February 11, 2019, he was

sentenced to 23 months imprisonment. (See Judgment, ECF No. 27, PageID.113–

114.) He was also sentenced to 2 years of supervised release following his release

from imprisonment. (See id., PageID.115.) Mapuatuli is currently incarcerated at

USP Lompoc. (See Mot. for Compassionate Release, ECF No. 34, PageID.143.)

      On July 27, 2020, Mapuatuli moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (See Mot. for Compassionate Release, ECF No. 34.) The

Government concurs in Mapuatuli’s requested relief. (See Resp., ECF No. 36,

PageID.177.)



                                         1
Case 4:18-cr-20161-MFL-SDD ECF No. 37 filed 08/03/20     PageID.181    Page 2 of 2




      Accordingly, for the reasons stated in Mapuatuli’s motion, the Court

concludes that compassionate release is appropriate. IT IS HEREBY ORDERED

that Mapuatuli’s Motion for Compassionate Release (ECF No. 34) is GRANTED.

The custodial portion of Mapuatuli’s sentence shall be reduced to time served plus

fourteen days for him to quarantine in BOP custody. Mapuatuli’s two years of

supervised release shall commence upon his release from custody.

      IT IS SO ORDERED.
                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE


Dated: August 3, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 3, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        2
